 TOBACCO PROCESSORS, INC.519Tobacco Processors,IncorporatedandTobacco Work-ersInternationalUnion,AFL-CIO.CaseI1-CA-4297December29, 1970DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND JENKINSOn September 21, 1970, Trial Examiner Charles W.Schneider issued his Decision in the above-entitledproceeding, finding that the Respondent had engagedin and was engaging in certain unfair labor practicesand recommending that it cease and desist therefromand take certain affirmative action, as set forth in theattached Trial Examiner's Decision. Thereafter, theRespondent filed exceptions to the Decision and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. TheBoard has considered the Trial Examiner's Decision,the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thatRespondent, Tobacco Processors, Incorporated, Wil-son, North Carolina, its officers, agents, successors,and assigns, shall take the action set forth in the TrialExaminer's Recommended Order.'ISubstitute "20" for "10" in fn 8 of the Trial Examiner's DecisionTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThe IssueCHARLES W. SCHNEIDER, Trial Examiner: The case ariseson a Motion for Summary Judgment filed by counsel fortheGeneral Counsel upon an admitted refusal by theRespondent to bargain with the certified charging Union,IAdministrativeor official notice is taken of the record in therepresentationproceeding,Case lI-RC-2983, as the term "record" isdefined in Section102 68 and 102 69(f) of the Board'sRules(Rules andRegulations and StatementsofProcedure,National LaborRelationsBoard,Series 8,as amended) SeeLTV Electrosystems, Inc,166 NLRBthe Respondent contendingthatitwasimproperlydenied ahearing on its objections to the election in the relatedrepresentation case and that the certificationof the Unionis invalid.The Representation Proceeding iPursuant to a Stipulation for Certification Upon ConsentElection executed by Tobacco Processors, Incorporated,theRespondent, and Tobacco Workers InternationalUnion,AFL-CIO, the Union, and approved by theRegional Director for Region 11 of the Board on October 2,1969, an election by secret ballot was conducted in astipulated unit in the above-entitled proceeding on October23,1969, under the direction and supervision of theRegional Director. At the conclusion of the election, theparties were furnished a tally of ballots which showed thatof approximately 587 eligible voters, 223 cast valid ballotsfor the Union, 217 cast valid ballots against, and 15 ballotswere challenged; 12 ballots were found void.On October 28, 1969, the Respondent filed timelyobjections to the election, on the ground, in sum, that theBoard agent in charge of the election had conducted itimproperly and had additionally incorrectly ruled onchallenged ballots.On January 22, 1970, the Regional Director issued hisReportonChallengesandObjections in which herecommended that some of the challenges be sustained andthat others be overruled. As to the remainder of thechallenges and objections, the Regional Director deferred arecommendation for the reason that counting of the ballotsto be opened might determine the outcome of the election.On January 30, 1970, the Respondent filed with theBoard in Washington, D.C., its exceptions to part of theRegional Director's Report on Challenges and Objections.On March 13, 1970, the Board adopted the RegionalDirector's recommendations and ordered that the ballotsfound valid by the Regional Director be opened and that aRevised Tally of Ballots be issued.On March 20, 1970, the valid challenged ballots wereopened and a Revised Tally issued revealing the final tallyto be 226 votes for the Union and 223 against.On April 13, 1970, the Regional Director issued hisSupplemental Report on Objections recommending to theBoard that the Respondent's objections to the conduct ofthe election be overruled and a certification of representa-tive issue.On April 17, 1970, the Regional Director filed anAddendum to Supplemental Report on Objections, correct-ing the Supplemental Report, but adhering to therecommendation made therein.On April 22 and 27, respectively, the Respondent filedtimely Exceptions to the Regional Director's SupplementalReport and Addendum. The Respondent urged the Board,in sum, to set aside the election on the basis of its objectionsto the election and its contentions as to the challenges, or,938, enfd 388 F 2d 683 (C.A 4), cert denied 393 U S 843,Golden AgeBeverage Co,167 NLRB 151, enfd 415 F 2d 26 (C A5), Intertype Co vPenello,269 F Supp 573 (D C Va ),Intertype Co v N L R B, 401F 2d 41(C A 4), cert denied 393 U S. 1049,FollettCorp, et a!,164 NLRB 378,enfd 397 F 2d 91 (C A 7), Section 9(d) of the National Labor RelationsAct187 NLRB No. 80 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the alternative, that a hearing be held on theRespondent's objections and exceptions.On June 10, 1970, the Board issued a Decision andCertification of Representative in which the Board adoptedthe Regional Director's findings, conclusions, and recom-mendations, and certified the Union as the bargainingrepresentative.2The Unfair Labor Practice CaseOn June 25, 1970, the Union filed the instant chargealleging,inter alia,that since the certification the Respon-dent had refused to bargain with the Union.On June 30, 1970, the General Counsel issued acomplaint and notice of hearing alleging that the Respon-dent had committed unfair labor practices in violation ofSection 8(a)(1) and (5) of the Act by by refusing to meetand to negotiate with the Union with respect to theemployees in the appropriate unit.On July 9, 1970, the Respondent filed its answer to thecomplaint in which it admitted most of the materialallegationsof the complaint, but denied the commission ofunfair labor practices. The answer admitted that on orabout June 18, 1970, the Respondent had refused to meetwith and negotiate with the Union, though requested by theUnion to do so. Affirmatively the Respondent alleged thatthe certificationwas invalid on the grounds, in sum,previously urged in the representation proceeding.On July 13, 1970, counsel for the General Counsel filed aMotion for Summary Judgment and supporting Memoran-dum Brief,on the ground,in sum, that the Respondent'sanswer admitted all material facts, and that the Respon-dent'saffirmativedefenses raisedmatterpreviouslydecided in the representation case. On July 15, 1970, Iissued anOrder to Show Cause on the Motion for SummaryJudgment returnable on or before July 28, 1970. On July 20,1970, Respondent filed its Response to General Counsel'sMotion for Summary Judgment, and on July 27, 1970, itsResponse to the Order to Show Cause. No other responsesto the order to show cause have been received.Ruling on Motion for Summary JudgmentThe Respondent opposes the Motion for SummaryJudgment on grounds raised, or which could have beenraised, in the representation proceedingIt isestablished-Board policy, in the absence of newlydiscovered or previously unavailable evidence or special2With respect to the Respondent's objections to the election the BoardsaidThe Board,havingduly considered the RegionalDirector'sSupplemental Report and Addendum,the Employer's exceptions, andthe entire record in this case, hereby adopts the Regional Director'srecommendations that the objections be overruledWe further findthat the Employer's exceptions do not raise material and substantialissues of fact warranting that a hearing be held,and, accordingly, denythe Employer's request for a hearingAs the tallyof ballots shows thatthe Petitioner has received a majority of the valid ballots cast in theelection,we shall certify it as the exclusive bargaining representative ofthe employees in the appropriate unit3Krieger-Ragsdale& Co, Inc,159 NLRB 490, enfd 379F 2d 517 (C A7), cert denied 389 U S 1041,N L R B v MacombPottery,376 F 2d 450(C A7),HowardJohnson Company,164 NLRB No 121,Metropolitan LifeInsuranceCompany,163NLRB 579 SeePittsburghPlateGlass Co vN L R B,313U S 146, 162, NLRBRules and Regulations,Sectionscircumstances not to permit litigation before a trialexaminer in an unfairlabor practicecaseof issues whichwere or could have been litigated in a prior relatedrepresentation proceeding.3 This policy is applicable eventhough no formal hearing on objections has been providedby the Board Such a hearing is not a matter of right unlesssubstantial and materialissues areraised.4Respondentdoes not claim to present any newly discovered orpreviously unavailable evidence.In these circumstances summaryjudgment is appropriateand is hereby entered.5Upon the basis of the record before me, I make thefollowing further:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent is a Virginia corporation engaged in theprocessing of leaf tobacco at a plant at Wilson, NorthCarolina,which is the only plant involved in thisproceeding.During the past 12 months, which period is representativeof all times material herein, Respondent received rawmaterials valued in excess of $50,000 at its Wilson, NorthCarolina, plant, from points directly outside the State ofNorth Carolina. During the same period of time, Respon-dent finished, sold, and shipped from its plant in Wilson,North Carolina, finished products valued in excess of$50,000 directly to points outside the State of NorthCarolina.Respondent is now, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) of the Act.II.THE LABORORGANIZATION INVOLVEDThe Union is a labor organization within the meaning ofSection 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESThe following employees of Respondent constitute a unitappropriate for purposes of collective bargaining within themeaning of Section 9(b) of the Act:All production and maintenance employees, includ-ing truckdrivers, at the Respondent's Wilson, NorthCarolina, plant, excluding salaried employees, assistant102 67(f) and 102 69(c)4O K Van and Storage, Inc,127 NLRB 1537, enfd 297 F 2d 74 (C A5)SeeAir Control Window Products, Inc,335 F 2d 245, 249 (C A 5) "Ifthere is nothing to hear,then a hearing is a senseless and uselessformality " See alsoN LR B v Bata ShoeCo,377 F 2d 821, 826 (C A 4),certdenied 389 U S 917 "thereis no requirement,constitutional orotherwise,that therebe a hearing in the absence of substantial andmaterial issues crucial to determination of whetherNLRBelection resultsare to be acceptedfor purposes of certification "5On July 9, 1970,the Respondent filed motions requesting,inter also,advice with respect to the scopeof the hearing on the complaint, thenscheduled for August 4, 1970, but since indefinitely postponed By order ofthe TrialExaminerdated July 15, 1970,ruling on that request was held inabeyancepending disposition of the General Counsel's motion forsummary judgmentThe General Counsel'smotion now having beengranted,the Respondent's requestfor adviceas to the scope of the hearingon the complaint is moot TOBACCO PROCESSORS, INC.foremen, foremen, office clericals, supervisors andguards as defined in the Act.On June 10, 1970, the Board certified the Union as theexclusive collective-bargaining representative of the em-ployees in the appropriate unit.On June 15, 1970, the Union requested the Respondent tobargain in the appropriate unit and on June 18, 1970, theRespondent refused to do so. By such refusal to bargainRespondent engaged in unfair labor practices affectingcommerce within the meaning of Sections 8(a)(l),(5) and2(6) and (7) of the Act.Upon the foregoing findings of fact and conclusions oflaw, and pursuant to Section 10(c) of the Act, I hereby issuethe following recommended:ORDERA.Forthe purpose of determining the duration of thecertification,the initialyearof certification shall be deemedto begin on the date the Respondent commences to bargainin good faith with the Union as the recognized exclusivebargaining representative in the appropriate unit.6B.TobaccoProcessors, Incorporated,itsofficers,agents, successors,and assigns shall:ICease and desist from:(a)Refusing to bargain collectivelywithTobaccoWorkers International Union,AFL-CIO,as the exclusivecollective-bargaining representative of the employees in thefollowing appropriate unit*All production and maintenance employees,includingtruckdrivers,attheRespondent'sWilson,NorthCarolina, plant,excluding salaried employees,assistantforemen,foremen, office clericals,supervisors andguards as defined inthe Act.(b) Interfering with the efforts of saidUnionto negotiatefor or represent employees as exclusive collective bargain-ing representative.2.Take thefollowing affirmative actionwhich isnecessary to effectuate the policiesof the Act:(a)Upon request bargaincollectivelywithTobaccoWorkers InternationalUnion, AFL-CIO,as the exclusiverepresentative of all the employees in the appropriate unitwith respect to rates of pay, wages,hours of employment,and other terms and conditions of employment, andembody in a signed agreement any understanding reached.(b)Post at its place of business in Wilson, NorthCarolina,copiesoftheattachednoticemarked"Appendix." 7 Copies ofsaid notice on forms provided bythe Regional Director for Region 11, shall, after being dulysigned by an authorized representative of the Respondent,be posted bythe Respondent immediately upon receiptthereof,and be maintainedby theRespondent for a periodof 60 consecutivedaysthereafter,in conspicuous places,including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced,or coveredby any othermaterial.(c)Notify theRegionalDirector for Region 11, inwriting, within 20 days from receipt of this recommended521Order what steps the Respondent has taken to complyherewith.86 The purpose of this provision is to insure that the employees in theappropriate unit will be accorded the services of their selected bargainingagentfor the period provided by law SeeMarJac Poultry Co,136 NLRB785,Commerce Co, d/b/a Lamar Hotel,140 NLRB 226, 229, 328 F 2d 600(C A 5), cert denied 379 U S 817,Burnett ConstructionCo,149 NLRB1419, 1421, 350 F 2d 57 (C A 10)I In the event no exceptions are filed as providedby Section 102 46 oftheRules and Regulations of the National Labor Relations Board, thefindings,conclusions,recommendations and recommended Order hereinshall, as providedin Section102 48 oftheRules and Regulations, beadopted bythe Board and become its findings,conclusions,and order, andallobjections thereto shall be deemed waived for all purposes In the eventthat the Board's order is enforced by a judgment of a United States CourtofAppeals, the words in the notice reading "Posted by Order of theNationalLaborRelationsBoard" shall be changed to read "PostedPursuant to a Judgment of the United States Court of Appeals Enforcingan Order of the National Labor Relations Board "8 In the event these recommendations are adoptedby theBoard, thisprovision shall be modified to read "Notify the Regional Director forRegion 11,in writing,within 10 days from receipt of this Order,what stepsthe Respondent has taken to comply herewith "APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOTrefuse to bargain collectively withTobacco WorkersInternationalUnion, AFL-CIO, asthe exclusive collective-bargaining representative of allour following employees:All productionand maintenanceemployees, includingtruckdrivers, employed at our Wilson, North Caroli-na,plant,excludingsalaried employees,assistantforemen,foremen,office clericals,supervisors andguards asdefined in the Act.WE WILL NOTinterfere with the effortsof the Uniontonegotiate for or represent employees as exclusivecollective-bargaining representative.WE WILLbargain collectively with the Union as theexclusive collective-bargaining representative of theemployees in the appropriate unit,and, if an under-standing is reached,we will sign a contract with theUnion.TOBACCO PROCESSORS,INCORPORATED(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.Thisnotice mustremain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questionsconcerningthis notice or compliance withits provisions, may be directed to the Board's Office, 1624Wachovia Building, 301 North MainStreet,Winston-Salem,North Carolina 27101, Telephone 919-723-2300.